Citation Nr: 1718848	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-40 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tachycardia, to include as the result of asbestos exposure.  

2.  Entitlement to service connection for a sleep disability, to include sleep apnea, to include as the result of asbestos exposure.  

3.  Entitlement to service connection for a deviated septum, to include as the result of asbestos exposure.  

4.  Entitlement to service connection for a sinus disability, to include sinusitis, to include as the result of asbestos exposure.  

5.  Entitlement to service connection for allergic rhinitis, to include as the result of asbestos exposure.  

6.  Entitlement to service connection for a headache disability, to include as the result of asbestos exposure.  

7.  Entitlement to service connection for a gastrointestinal disability, to include gastritis, indigestion, abdominal bloating, and loss of appetite.  

8.  Entitlement to a compensable initial rating for appendectomy scar residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office of the Department of Veterans Affairs (VA) which established service connection for appendectomy scar residuals and assigned a 0 percent rating for that disability; and denied service connection for tachycardia, sleep apnea, a deviated septum, sinusitis, allergic rhinitis, headaches, gastritis, indigestion, abdominal bloating, and loss of appetite.  The Veteran appeared at a November 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  
The claims for service connection for a recurrent sleep disability, a deviated septum, a recurrent sinus disability, recurrent allergic rhinitis, a recurrent headache disability, and a recurrent gastrointestinal disability and a compensable initial rating for appendectomy scar residuals are remanded to the Agency of Original Jurisdiction.  


FINDING OF FACT

At the November 2016 Board hearing, the Veteran withdrew the appeal for service connection for tachycardia claimed as the result of asbestos exposure.  


CONCLUSION OF LAW

The issue of service connection for tachycardia claimed as the result of asbestos exposure has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The transcript of the November 2016 Board hearing shows that the Veteran expressly stated that he wanted to withdraw the appeal from the denial of service connection for tachycardia claimed as the result of asbestos exposure.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for tachycardia claimed as the result of asbestos exposure.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue.  The appeal from the denial of service connection for tachycardia claimed as the result of asbestos exposure must be dismissed.  38 U.S.C.A. § 7105 (2016).  
ORDER

The appeal on the issue of service connection for tachycardia claimed as the result of asbestos exposure is dismissed.  


REMAND

The Veteran asserts that service connection for a recurrent sleep disability to include obstructive sleep apnea is warranted as that disability either was initially manifested during active service or as the result of in-service asbestos exposure.  

Private treatment records indicate that the Veteran underwent a sleep study in June 2003 and was diagnosed with obstructive sleep apnea.  

In support of the claim for service connection, the Veteran has submitted written statements from his brother, a former spouse, and a service comrade which state that he snored and stopped breathing while asleep during active service.  The service medical records show that the Veteran's military duties exposed him to asbestos.  

The Veteran has not been provided a VA examination to determine the etiology of diagnosed obstructive sleep apnea and its relationship, if any, to active service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   

The Veteran contends that service connection for a deviated septum, sinusitis, allergic rhinitis, and headaches is warranted secondary to in-service asbestos exposure.  He reported receiving ongoing treatment for the claimed disabilities from L. Byrd, M.D.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been provided a VA examination which addresses the nature and etiology of the claimed deviated septum, sinusitis, allergic rhinitis, and headaches and the disabilities' relationship to active service and the in-service asbestos exposure, if any.  

The Veteran asserts that service connection for a recurrent gastrointestinal disability to include gastritis, indigestion, abdominal bloating, and loss of appetite is warranted secondary to in-service appendectomy residuals.  

An October 1991 Army hospital summary indicates that the Veteran was diagnosed with acute appendicitis with generalized peritonitis and underwent a September 1991 appendectomy.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for appendectomy scar residuals.  

The Veteran has not been provided a VA gastrointestinal examination to determine the nature and etiology of the claimed recurrent gastrointestinal disability and its relationship, if any, to active service and the in-service appendectomy and peritonitis.  

The Veteran contends that the service-connected appendectomy scar residuals are symptomatic, manifested by tenderness and pain, and therefore warrant assignment of an initial compensable rating.  He has stated that he receives ongoing treatment for the disability at the Salt Lake City, Utah, and Ogden, Utah, VA medical facilities.  Documentation of the cited VA treatment is not of record.  
Because of the Veteran's reported symptomatic appendectomy scar residuals, the Board finds that further VA scar evaluation is necessary to determine the current nature and severity of the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed recurrent sleep, deviated septum, sinus, allergic rhinitis, headache, and gastrointestinal disabilities and the service-connected appendectomy scar residuals, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact L. Byrd, M.D., and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including for treatment provided at the Salt Lake City, Utah, and Ogden, Utah, VA medical facilities.  

3.  Schedule the Veteran for a VA sleep examination to assist in determining the nature and etiology of the diagnosed obstructive sleep apnea and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep disability had its onset during active service or are related to any incident of service, to include asbestos exposure during service?  

4.  Schedule the Veteran for a VA respiratory examination to assist in determining the nature and etiology of any identified deviated nasal septum, sinusitis, and allergic rhinitis disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all nasal, sinus, and allergic rhinitis disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified nasal septum disability had its onset during active service or is related to any incident of service, to include asbestos exposure during service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified sinus disability had its onset during active service or is related to any incident of service, to include asbestos exposure during service?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified allergic rhinitis disability had its onset during active service or is related to any incident of service, to include asbestos exposure during service?  

5.  Schedule the Veteran for a VA headache examination to assist in determining the nature and etiology of any identified recurrent headache disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all headache disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified headache disability had its onset during active service or is related to any incident of service, to include asbestos exposure during service?  

6.  Schedule the Veteran for a VA gastrointestinal examination to assist in determining the nature and etiology of any identified recurrent gastrointestinal disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all gastrointestinal disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified gastrointestinal disability, to include gastritis, abdominal bloating, indigestion, or loss of appetite, had its onset during active service or is related to any incident of service, to include the in-service appendicitis, appendectomy, and peritonitis?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any gastrointestinal disability, to include gastritis, abdominal bloating, indigestion, or loss of appetite, is due to service-connected appendectomy scar residuals?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any recurrent gastrointestinal disability, to include gastritis, abdominal bloating, indigestion, or loss of appetite, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected appendectomy scar residuals?  

7.  Schedule the Veteran for a VA scar examination to determine the current nature and severity of the service-connected appendectomy scar residuals.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should state whether the scar is tender, painful, or otherwise symptomatic.  The examiner should specifically address the impact of the appendectomy scar residuals on the Veteran's vocational pursuits.  

8.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


